Citation Nr: 0635209	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
period from December 30, 2002 until April 6, 2006, and in 
excess of 50 percent for the period beginning on April 7, 
2006, for the service-connected adjustment disorder with 
mixed anxiety and depression.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to October 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in July 2005 for 
additional development of the record.  

For reasons explained in greater detail below, this matter is 
partially addressed in the REASONS AND BASES section of this 
document but is also being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

For the entire period of the appeal beginning on December 30, 
2002, the veteran's service-connected adjustment disorder 
with mixed anxiety and depression has been shown to be 
productive of serious occupational impairment, with most 
Global Assessment of Functioning (GAF) scores of 50 or below, 
and evidence of social isolation.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 70 
percent for the service-connected adjustment disorder with 
mixed anxiety and depression have been met beginning on 
December 30, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 
including Diagnostic Code 9440 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below,  no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In the present case, the RO granted service connection for 
the psychiatric disability in the appealed January 2004 
rating decision and assigned an initial 30 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9440, effective on 
December 30, 2002.  

In an April 2006 rating decision, the RO increased this 
evaluation to 50 percent, but effective only beginning on 
April 7, 2006.  Both the prior 30 percent evaluation and the 
current 50 percent evaluation are at issue on appeal.  

Under Diagnostic Code 9440, concerning chronic adjustment 
disorder, a disorder which is productive of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses a disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for a 
disorder manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

Finally, a 100 percent disability evaluation is warranted for 
a disorder which is productive of total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A review of the psychiatric records from the pendency of this 
appeal indicate a more severe psychiatric disability picture 
than the currently assigned evaluations reflect, and these 
records also call into question whether a "staged" rating 
is truly appropriate in this case.  

The Board is aware that the RO predicated the increase in the 
evaluation to 50 percent on the results of an April 2006 VA 
psychiatric examination.  A review of the examination report, 
however, reflects a disability picture more severe than that 
contemplated by the 50 percent evaluation.  

Notably, the examiner cited to a "serious degree of 
dysfunction in social and occupational realms and the 
marginal failure of reality testing."  The examiner further 
noted that the veteran was socially isolated and had a 
depressed mood and a blunted affect.  

Finally, a GAF score of 40 was assigned.  Under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV), this score 
represents either some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., avoidance of friends, inability to work).  

Based on these symptoms, the Board is satisfied that the 
criteria for a 70 percent evaluation have been met, at least 
for the time frame beginning as of the April 2006 VA 
examination.  The question thus becomes whether this 
evaluation should be effectuated for the entire appellate 
period.  

A review of the pre-April 2006 examination and outpatient 
treatment reports also reveals substantial symptomatology.  
VA outpatient treatment reports from 2003 reflect frequent 
mental health treatment and showed GAF scores mostly between 
52 and 57.  

A December 2003 VA psychiatric examination report contains a 
GAF score of 53 and a notation of moderately severe 
impairment of psychosocial functioning.  Beginning May 2004, 
VA outpatient treatment records consistently reflect the 
assignment of a GAF score of 50, with an accompanying 
notation of "moderate-severe."  

Under the DSM-IV, a GAF score in the range of 41 to 50 is 
indicative of serious symptoms or any serious impairment of 
in social or occupational functioning (e.g., no friends, 
unable to keep a job).  

While the Board acknowledges that the veteran's pre-April 
2006 psychiatric disability picture was slightly less severe 
than the current disability picture, the clear indication of 
serious symptoms from this time frame reflects a disability 
picture falling between the criteria for a 50 percent 
evaluation and a 70 percent evaluation prior to that date.  

Accordingly, in view of 38 C.F.R. § 4.7 and 38 U.S.C.A. 
§ 5107(b), the Board finds that all doubt should be resolved 
in the veteran's favor, and the 70 percent evaluation should 
be effectuated for the entire appellate period beginning on 
December 30, 2002.  

The Board is aware that the assignment of a 70 percent 
evaluation does not represent a total grant of the veteran's 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  For 
reasons noted below, additional development is necessary 
before the determination of whether a 100 percent evaluation 
is warranted can be made, and this development will be 
accomplished on remand.  



ORDER

A 70 percent evaluation for the service-connected adjustment 
disorder with mixed anxiety and depression is granted for the 
entire appellate period beginning on December 30, 2002, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



REMAND

As noted, under Diagnostic Code 9440, a 100 percent 
disability evaluation is warranted for an adjustment 
disorder which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

Here, the veteran's April 2006 VA examination report contains 
a notation of social isolation, and the veteran further 
reported that he was not working and "collects a service 
connection check and a Social Security disability check 
monthly."  

The examiner did not specifically comment on whether the 
veteran's disability was productive of total occupational and 
social impairment.  

Consequently, the question of total occupational impairment, 
due to the veteran's service-connected psychiatric disorder, 
must be further addressed on remand.  This action will 
encompass obtaining the veteran's Social Security 
Administration (SSA) records and a further psychiatric 
examination.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2006), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should contact SSA and request 
copies of the medical records upon which 
the reported grant of disability benefits 
was predicated.  All records secured by 
the RO must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.  

3.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the nature and extent of his service-
connected adjustment disorder with mixed 
anxiety and depression.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a GAF 
score and a specific opinion as to 
whether the veteran's disorder results in 
total occupational impairment.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond. 

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


